Citation Nr: 1746103	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for intestinal bleeding residuals.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for neuropathy, to include as secondary to back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 1998, and in the U.S. Army Reserves from December 2003 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claim involving the Veteran's claim for service connection for intestinal bleeding residuals was characterized as an appeal to reopen service connection for intestinal bleeding residuals.  However, the Board addresses the claim for service connection for intestinal bleeding on the merits pursuant to 38 C.F.R. § 3.156(c) as relevant service treatment records (STRs) were associated with the claims file that were not considered in previous rating decisions.  The May 2005 rating decision noted that there was no record of treatment for this condition in service.  STRs received in April 2007, include a December 1997 report of treatment for bowel bleeding.  The new STRs are first mentioned in the June 2013 rating decision currently on appeal.

The appeal, except for the question of whether new and material evidence has been submitted to reopen the claim for service connection for a back disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  The remanded issues are addressed in REMAND portion of the decision.   


FINDINGS OF FACT

1.  By a July 2002 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran filed a notice of disagreement, and a statement of the case was issued in June 2005.  The Veteran did not perfect her appeal.  

2.  Additional evidence received since the RO's July 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision denying service connection for back disability is final.  38 U.S.C.A. §§ 7105, 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for back disability.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision entered in July 2002, the RO denied the Veteran's claim for service connection for back disability.  The RO notified the Veteran of its decision, and of her appellate rights.  The Veteran filed a notice of disagreement, and a statement of the case was issued in June 2005.  The Veteran did not perfect her appeal.  

As a result, the RO closed the appeal without certifying it to the Board, and the decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2002 rating decision, service connection for back disability was denied because the disability was not incurred in the line of duty.  The evidence received since the time of the RO's July 2002 rating decision includes treatment records following the Veteran's reported injury, lay statements regarding the Veteran's complaints following her reported injury, and the Veteran's hearing testimony providing additional details regarding her reported injury during a period of INACDUTRA.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for back disability is reopened.


REMAND

First, it appears that relevant treatment records from the Veteran's period of active duty are missing from the Veteran's claims file.  A December 1997 STR shows that the Veteran was referred to civilian care for an X-ray to determine whether she had a right hip fracture.  However, the x-ray is not contained in the Veteran's claims file.  During the December 2016 Board hearing, the Veteran testified that she fractured her right hip in service, that she was provided an MRI in a private hospital, and that she was on crutches for two weeks.  In addition, another December 1997 STR shows that the Veteran underwent a procedure for bowel bleeding during service.  During the December 2016 Board hearing, the Veteran testified that such treatment was received at Virginia Mason Hospital in South Carolina.  On remand, the RO should attempt to obtain these records.  

The Veteran has current diagnoses relating to her back and neuropathy claims, including lumbosacral spondylosis and lumbar radiculopathy.  See, e.g., December 2014 Private Treatment Record.  The Veteran reports that she injured her back in the line of duty, during a period of INACDUTRA, on February 3, 2001, when she was attempting to get onto a large truck and twisted her back.  The Veteran reports pain immediately after the injury, in her back and down her legs, which was intermittent but then worsened over time.  She sought treatment following the incident, including treatment on February 8, 2001, February 13, 2001, and February 19, 2001.  The Veteran reports continuous symptoms.  She also asserts that her back condition may be related to her 1997 in-service right hip condition.

The Veteran has reported intermittent intestinal or bowel bleeding over time, starting in service.  See December 2004 Claim (Veteran reported that she still has bleeding at times); July 2016 Veteran's Statement (Veteran described her condition as "chronic intestinal bleeding episodes").  She reported that such symptoms started in service following training.  The Veteran's STRs show that she underwent a procedure for bowel bleeding during service, in December 1997.  The Veteran reported that the cause was not determined, and that she had bleeding again several years later.  The record also shows a February 2001 diagnosis of gastritis.

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that a claimed disability or symptoms may be associated with the appellant's service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, given the facts above, VA examinations are warranted to determine whether the Veteran's claimed intestinal bleeding residuals are related to service and whether the Veteran's claimed back and radiculopathy disorders are related to the incident during INACDUTRA. 

The Veteran underwent VA examination in relation to her hip claim in September 2013.  The examiner diagnosed left hip strain, but opined that this disability was less likely than not incurred in or caused by service.  However, the examiner relied solely on the lack of service treatment records without addressing the Veteran's competent statements regarding groin pain during physical training.  Moreover, the examiner did not have the benefit of the Veteran's later testimony regarding the onset of her disability.  Accordingly, remand is required to obtain further VA medical opinion.  

The Veteran's private treatment records show that additional X-rays of the hips were ordered in December 2014.  She also reported physical therapy ending in May 2002 in Bastrop, Texas, and treatment at Brook Army Medical Center during the same time period.  While the claims file contains some records from Brook Army Medical Center, it is unclear if these records are complete and whether physical therapy records were requested.  

Accordingly, the case is REMANDED for the following action:

1.  Take necessary actions to obtain records of treatment for the right hip and bowel bleeding on referral at a civilian facility in approximately December 1997.  

Please note that a December 1997 STR shows that the Veteran was referred to civilian care for an x-ray to determine whether she had a right hip fracture.  During the December 2016 Board hearing, the Veteran testified that she fractured her right hip in service, that she was provided an MRI in a private hospital, and that she was on crutches for two weeks.  A December 1997 STR shows that the Veteran underwent a procedure for bowel bleeding during service.  During the December 2016 Board hearing, the Veteran testified that such treatment was received at Virginia Mason Medical Center, which is located in Seattle.  

2.  Take the necessary steps to obtain the additional X-rays of the Veteran's hips that were reportedly ordered in December 2014; and physical therapy in 2002.

3.  Obtain any additional pertinent records, from Brook Army Medical Center.

4.  After associating any available records with the claims file, schedule the Veteran for a VA examination to address whether the claimed back, radiculopathy, and left hip disorders are the result of a disease or injury in active service or an injury in INACDUTRA, to include the reported injury on February 3, 2001.  The examiner should review the claims file.  After conducting any necessary tests, the examiner should:

a)  Identify any back or left hip disability or neuropathy or radiculopathy present at any time since July 2011 (these constitute current disabilities for VA purposes).

b) For each current back or left hip disability, state whether it is at least as likely as not (50 percent probability or greater) that it:

i.  had its onset in service, or is otherwise related to any disease or injury in service, to include the Veteran's right hip condition in service; or 

ii.  is related to the Veteran's February 3, 2001 injury during a period of INACDUTRA.

c)  For each current left hip disability, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the back, or neuropathy/radiculopathy.  

d)  Identify any present at any time since March 2014.

e)  For each neuropathy or radiculopathy, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  is related to the Veteran's February 3, 2001 incident during a period of INACDUTRA; or

ii.  was caused or aggravated by the Veteran's back disabilities.  

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's December 1997 STR regarding right hip symptoms, and a June 2001 Brook Army Medical Center treatment note and undated statement connecting the Veteran's back condition to an incident during INACDUTRA.

The examiner should set forth the complete rationale for all opinions.  

5.  After associating available records with the claims file, schedule the Veteran for a VA examination to address whether any current intestinal disability or residuals of bowel bleeding is related to her period of active service, to include the December 1997 bleeding bowel.  The examiner should review the claims file in conjunction with the examination.  The examiner should:

a)  Identify any intestinal disability or residuals of bowel bleeding present at any time since December 2004.  These are current disabilities for VA purposes.

b) For each current disability, state whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service, or is otherwise related to any disease or injury in service, to include the Veteran's December 1997 episode of bowel bleeding. 

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before the file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


